Exhibit 10.13
BOWNE & CO., INC.
Amended Restricted Stock Unit Award Agreement — 2008
Granted Pursuant to the Bowne & Co., Inc.
1999 Incentive Compensation Plan, as amended and restated December 31, 2008
Employee:      «Name»
Grant Date:    «Grant_Date»
     This Restricted Stock Unit Award Agreement (the “Agreement”) sets forth the
terms of the grant on «Grant_Date» (the “Grant Date”) by BOWNE & CO., INC., a
Delaware corporation (the “Company”), to «Name» (“Employee”) of Restricted Stock
Units pursuant to the Company’s 1999 Incentive Compensation Plan, amended and
restated effective as of December 31, 2008 (the “Plan”); and
     WHEREAS, it has been determined by the Committee that it would be in the
best interests of the Company to grant the Restricted Stock Units provided
herein to the Employee.
     WHEREAS, the Restricted Stock Units are hereby granted in contemplation of
the receipt of future services by the Employee.
     NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
     The Company hereby grants to the Employee «Shares_Granted» Restricted Stock
Units, representing a contingent commitment by the company to issue shares of
Company Stock (“Common Stock”) to the Employee at or following the applicable
Vesting Date(s) listed in the following table):

                              Number of Units         Stated Vesting Date
 
      That Vest at that Date
 
   
 
  «Vestdate1»       «vest_shares1»    
 
  «Vestdate2»       «vest_shares2»    
 
  «Vestdate3»       «vest_shares3»    
 
  «Vestdate31»       «vest_shares4» (“the Final Vesting Date”)    

     In addition, if not previously forfeited, the Restricted Stock Units will
become immediately vested in full upon a Change in Control, and will become
vested upon the occurrence of certain events relating to Termination of
Employment to the extent provided in Section 3 hereof. The terms “vest” and
“vesting” mean that the Restricted Stock Unit has become non-forfeitable. If
Employee has a Termination of Employment prior to a Stated Vesting Date and
Restricted Stock Units do not become vested upon such Termination of Employment
and are not otherwise deemed vested by that date under the terms hereof, such
Restricted Stock Units will be immediately forfeited. Forfeited Restricted Stock
Units cease to be binding on the Company and in no event will thereafter result
in delivery of shares of Common Stock to Employee. Upon the Final Vesting Date,
the Company shall issue to the Employee (the “Settlement”) that number of shares
of the Company’s Common Stock equal to the number of Restricted Stock Units that
vested.

 



--------------------------------------------------------------------------------



 



     This Restricted Stock Unit Award is granted under Section 6(e) of the Plan
to issue shares of Common Stock to Employee at one or more future dates
(“Settlement Dates”), and is subject to the risk of forfeiture and other
restrictions specified in the Plan and this Agreement, including the Terms and
Conditions of Restricted Stock Units attached hereto. The number of Restricted
Stock Units and other terms of the Restricted Stock Units are subject to
adjustment in accordance with Section 4(b) hereof and Section 11(c) of the Plan.
The Restricted Stock Units subject to this Agreement are not eligible for an
elective deferral of the Settlement Date.
     Employee acknowledges and agrees that (i) Restricted Stock Units are
nontransferable, except as provided in Section 2 hereof and Section 11(b) of the
Plan, (ii) the Restricted Stock Units are subject to forfeiture in the event of
Employee’s termination of employment in certain circumstances prior to vesting,
as specified in the Plan and Section 3 hereof, (iii) the Restricted Stock Units
are subject to forfeiture in the event Employee fails to meet applicable
requirements relating to non-competition, confidentiality, non-solicitation of
customers, suppliers, business associates, employees, and service providers,
non-disparagement and cooperation in litigation with respect to the Company and
its subsidiaries and affiliates, as set forth in Section 6 hereof and Section 10
of the Plan, and (iv) sales of the Common Stock issued upon Settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by employees, including any applicable “blackout” or other designated
periods in which sales of Shares is not permitted.
     IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.

              EMPLOYEE       BOWNE & CO., INC.
 
           
 
      By:    
 
               «Name»       Susan W. Cummiskey
 
                    Senior VP, Human Resources

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     The following Terms and Conditions apply to the Restricted Stock Unit
granted to Employee by BOWNE & CO., INC. (the “Company”), and additional
Restricted Stock Units resulting from Dividend Equivalents (if any), as
specified in the Restricted Stock Unit Award Agreement (of which these Terms and
Conditions form a part). Certain terms of the Restricted Stock Unit, including
the number of shares granted and vesting date(s), are set forth on the preceding
pages.
     1. General. The Restricted Stock Unit is granted to Employee under the
Company’s 1999 Incentive Compensation Plan, amended and restated as of
December 31, 2008 (the “Plan”), a copy of which is being delivered to Employee
with this Agreement. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. By
accepting the grant of the Restricted Stock Unit, Employee agrees to be bound by
all of the terms and provisions of the Plan (as presently in effect or later
amended), the rules and regulations under the Plan adopted from time to time,
and the decisions and determinations of the Compensation and Management
Development Committee of the Company’s Board of Directors (the “Committee”) made
from time to time.
     2. Nontransferability. At no time may Employee transfer this Restricted
Stock Unit or any rights hereunder to any third party, other than by will or the
laws of descent and distribution. This restriction on transfer precludes any
sale, assignment, pledge, or other encumbrance or disposition of the shares of
Restricted Stock Unit (except for forfeitures to the Company).

2



--------------------------------------------------------------------------------



 



     3. Termination Provisions. The following provisions will govern the vesting
and forfeiture of that portion of the Restricted Stock Unit that is outstanding
and not vested at the time of Employee’s Termination of Employment, unless
otherwise determined by the Committee (subject to Section 9(a) hereof):
     (a) Death or Disability. In the event of Employee’s Termination of
Employment due to death or Disability, all of the outstanding Restricted Stock
Units will vest immediately.
     (b) Other Terminations of Employment. In the event of Employee’s
Termination of Employment other than for death or Disability, those Restricted
Stock Units that have not, as of such date of Termination, become vested
pursuant to the vesting schedule presented in the preamble of this Agreement
will be forfeited.
     (c) Certain Definitions. The following definitions apply for purposes of
this Agreement:
(i) “Disability” means any condition that results in the Participant: (1) being
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; (2) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company; or (3) being determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board.
(ii) “Termination of Employment” means the event by which Employee ceases to be
employed by the Company or any affiliate of the Company and, immediately
thereafter, is not employed by or providing substantial services to any of the
Company or an affiliate of the Company.
     4. Dividend Equivalents and Adjustments.
     (a) Dividends. In the event of dividends or distributions on Common Stock,
additional Restricted Stock Units shall be issued to the Employee in an amount
equal to such dividend or distribution (the “Dividend Equivalent”) in a manner
consistent with the terms of the Plan. Restricted Stock Units granted under this
Section 4(a) will become vested if and to the same extent as the original
Restricted Stock Units with respect to which the cash dividend or distribution
was made becomes vested and, to the greatest extent practicable, shall be
subject to all other terms and conditions as applied to the original Restricted
Stock Unit Award;
     (b) Adjustments. The number of shares of Restricted Stock Units, the number
of such shares to be vested and other terms and conditions of Restricted Stock
Units or otherwise contained in this Agreement shall be appropriately adjusted,
in order to prevent dilution or enlargement of Employee’s rights hereunder, to
reflect any changes in the number of outstanding shares of Common Stock
resulting from any event referred to in Section 11(c) of the Plan, taking into
account any Restricted Stock Unit or other amounts paid or credited to Employee
in connection with such event under Section 4(a) hereof, in the sole discretion
of the Committee. In addition, to the extent consistent with Section 409A of the
Code, the Committee may vary the treatment of any dividend or distribution as
specified under Section 4(a), in its discretion, for administrative convenience
or any other reason. The Committee may determine how to treat or settle any
fractional share resulting under this Agreement.
     5. Other Terms of Restricted Stock Unit Award.
     (a) Voting and Other Shareholder Rights. Employee shall not have any of the
rights of a shareholder of the Company in respect of the shares of Common Stock
underlying this Award

3



--------------------------------------------------------------------------------



 



until such Common Stock is delivered to the Employee in accordance with
Section 6.
     (b) Consideration for Grant of Restricted Stock Unit. Employee shall not be
required to pay any cash consideration for the grant of the Restricted Stock
Unit Award, but Employee’s performance of services to the Company prior to the
vesting of the Restricted Stock Units shall be deemed to be consideration for
this grant of Restricted Stock Units. Employee’s services performed from the
Grant Date to the date of issuance of the shares of Restricted Stock Unit is
hereby determined to have a value at least equal to the aggregate par value of
the shares being newly issued in connection with the grant of Restricted Stock
Unit.
     (c) Insider Trading Policy Applicable. Employee acknowledges that sales of
shares resulting from Restricted Stock Units that have become vested will be
subject to the Company’s policies regulating trading by executive officers and
employees.
     6. Settlement and Additional Forfeiture Provisions.
     (a) Settlement. Subject to the terms of the Plan, if any portion of the
Restricted Stock Units awarded by this Agreement becomes vested, following the
Final Vesting Date the Company shall promptly distribute to the Employee the
number of shares of Stock equal to the number of Restricted Stock Units that so
vested. In connection with the delivery of the             shares of Stock
pursuant to this Agreement, the Employee agrees to execute any documents
reasonably requested by the Company. If the Employee should terminate employment
prior to the Final Vesting Date, then vested Units shall be settled upon such
termination (six months after termination of employment for any Participant who
is a “key employee” as defined in a resolution of the Board of Directors setting
forth such rules in accordance with Section 409A of the Code).
     (b) Additional Forfeiture Provisions. The Restricted Stock Unit Award is
subject to the additional forfeiture conditions imposed under Section 10 of the
Plan in the event that the Employee incurs a Forfeiture Event.
     7. Employee Representations and Warranties and Release. As a condition to
any non-forfeiture of the Restricted Stock Units that vest upon termination of
employment, the Company may require Employee (i) to make any representation or
warranty to the Company as may be required under any applicable law or
regulation, to make any representation and warranty that the Company deems
appropriate, including a representation and warranty that the requirements of
Section 10 of the Plan have been met, and (ii) to execute a release from claims
against the Company arising at or before the date of such release, in such form
as may be specified by the Company.
     8. Tax Withholding. Unless otherwise determined by the Committee, the
Company may, at the time any income or other tax withholding obligation arises
with respect to this Restricted Stock Unit Award, whether at vesting,
Settlement, or other event, demand the appropriate amount of withholding tax
from Employee. At Settlement, the Company will withhold from any shares
deliverable with respect to the Restricted Stock Unit Award, in accordance with
Section 11(d) of the Plan, the number of shares having a value nearest to, but
not exceeding, the minimum amount of income and employment taxes required to be
withheld under applicable local laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities; provided,
however, that the Company will not require such share withholding if and to the
extent that Employee has made arrangements, at least 90 days before the date any
such withholding would apply, to provide for payment of such taxes and such
arrangements are satisfactory to the Company. Employee will be responsible for
any withholding taxes not satisfied by means of such mandatory withholding and
for all taxes in excess of such withholding taxes that may be due upon
Settlement.
     9. Miscellaneous.
     (a) Binding Agreement; Written Amendments. This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Restricted Stock Units, and supersedes any prior agreements or documents
with respect thereto. No amendment or

4



--------------------------------------------------------------------------------



 



alteration of this Agreement which may impose any additional obligation upon the
Company shall be valid unless expressed in a written instrument duly executed in
the name of the Company, and no amendment, alteration, suspension or termination
of this Agreement which may materially impair the rights of Employee with
respect to the Restricted Stock Units shall be valid unless expressed in a
written instrument executed by Employee.
     (b) No Promise of Employment. The Restricted Stock Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.
     (c) Governing Law. The governing law provision of Section 11(k) of the Plan
applies to this Agreement.
     (d) Legal Compliance. The Company may postpone the time of issuance or
delivery of certificates of its Stock or payment of other benefits under this
Restricted Stock Unit if the Company reasonably anticipates that the delivery of
such Stock or payment of other benefits would violate any federal or state law,
rule or regulation and may require any Employee to make such representations,
furnish such information and comply with or be subject to such other conditions
as it may consider appropriate in connection with the issuance or delivery of
Stock or payment of other benefits in compliance with applicable laws, rules,
and regulations , provided however that delivery of certificates of Stock or
payment of other benefits shall be made at the earliest date at which the
Company reasonably anticipates that such delivery of Stock or payment of other
benefits will not cause a violation of the applicable laws, rules and
regulations.
If Employee fails to accept delivery of the shares of Stock upon tender of
delivery thereof, his or her right with respect to such undelivered shares of
Stock may be terminated in the Company’s discretion, or terminated in accordance
with applicable law.
     (e) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at its principal executive offices, in care of the
General Counsel or any other officer or agent (including any third-party
administrator) as the Company may designate, and any notice to the Employee
shall be addressed to the Employee at Employee’s address as then appearing in
the records of the Company.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be executed
on its behalf by an officer of the Company thereunto duly authorized and
Employee has accepted the terms of this Agreement, both as of the date of grant.

                  BOWNE & CO., INC.
 
           
 
  By:        
 
                      David J. Shea
 
                Participant:
 
                Name: «Name»
 
     
 
 
                Signature:    
 
     
 

6